Citation Nr: 0921906	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO, among other 
things, denied the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.

In July 2007, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  Thereafter, in October 
2007, the Board remanded both claims to the RO, via the 
Appeals Management Center (AMC), for additional development.  
Since all requested development has been accomplished, the 
case is once again before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first identified 
many years after his separation from active duty service and 
has not been linked by competent medical evidence to military 
noise exposure.

2.  The Veteran first reported tinnitus many years after his 
period of active duty service had ended.





CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus also was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, letters satisfying these notice requirements 
were sent to the Veteran in August 2003, November 2005, and 
October 2007.  The first letter was sent prior to initially 
adjudicating his claims in January 2004, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  All three letters informed him of the 
evidence required to substantiate his claims, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The October 2007 letter also explained 
how a downstream disability rating and effective date are 
assigned, if service connection is granted, and the type of 
evidence impacting those downstream determinations.  See 
Dingess, supra.  Thus, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  The RO/AMC 
has obtained his service treatment and VA outpatient 
treatment records.  The Veteran has also indicated that he 
has no other information or evidence to submit.  In addition, 
he was afforded three VA audiological evaluations in 
September 2003, May 2005, and April 2009 to determine whether 
he has a hearing loss disability and tinnitus as a result of 
noise exposure while on active duty.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claims

The Veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while on active 
duty from 1961 to 1978.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the 
reasons and bases set forth below, however, the Board finds 
no basis to grant either claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In addition, sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (at least 10-percent disabling) within one 
year of separation from service.  See 38 U.S.C.A.     §§ 
1101, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2007); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he developed bilateral hearing loss 
and tinnitus as a result of high levels of noise exposure 
while working as a cook in the galley of a ship located just 
below a helicopter landing pad.  However, his service 
treatment records do not show that he developed a hearing 
loss disability according to VA standards during seventeen 
years of military service.  These records also make no 
reference to tinnitus.  In particular, whispered voice 
testing in January 1961, January 1965, and May 1978 was 
15/15, which is normal.  Audiometric testing at his 
separation examination in December 1978 also failed to reveal 
a hearing loss disability according to VA standards.  Testing 
in the right ear revealed a 15-decibel loss at the 500 and 
1000 Hz levels, a 5-decibel loss at the 2000 and 6000 Hz 
levels, and a 10-decibel loss at the 3000 and 4000 Hz levels.  
Testing in the left ear revealed a 20-decibel loss at the 500 
Hz level, a 15-decibel loss at the 1000, 2000, and 3000 Hz 
levels, and a 35-decibel loss at the 4000 and 6000 Hz levels.  
Speech recognition testing was not performed.  

These findings do not meet the levels required to constitute 
a hearing loss disability according to VA standards.  
38 C.F.R. § 3.385.  Nevertheless, they do show some level of 
hearing loss in the Veteran's left ear.  The Board recognizes 
that the threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.  The Court in Hensley also held that, even though 
disabling hearing loss may not be demonstrated at separation, 
a Veteran may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to service.  

Therefore, even in the absence of a hearing loss disability 
according to VA standards in service, the Veteran may still 
prevail by submitting medical evidence that he currently has 
a hearing loss disability as a result of service.  Evidence 
in this case shows that he currently has a bilateral hearing 
loss disability according to 38 C.F.R. § 3.385, as well as 
tinnitus.  Nevertheless, neither claim can be granted because 
no competent evidence shows that either disability is related 
to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

With respect to the issue of a current disability, the Board 
notes that three VA audiological evaluations in September 
2003, May 2005, and April 2009 were unable to report auditory 
thresholds in any of the frequencies, because all three 
audiologist indicated that these tests were invalid.  When 
evaluated in April 2009, however, the VA audiologist noted 
that speech recognition scores were 92 percent in each ear.  
Since she did not question the validity of these results - 
which clearly constitutes a hearing loss disability according 
to VA standards - the Board finds that the Veteran has proven 
the essential element of a current hearing loss disability 
according to 38 C.F.R. § 3.385.  These three audiological 
evaluation reports also note the Veteran's complaints of 
tinnitus, thereby proving the presence of this disability.

Unfortunately, both claims fail because no competent evidence 
has attributed either disability to service.  The first 
documented complaints of hearing loss and tinnitus are noted 
in VA outpatient treatment records dated in 2003, 
approximately 25 years after his separation from active duty 
in 1978.  This 25-year gap provides compelling evidence 
against both claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also notes that none of the three VA audiological 
evaluation reports indicates that his bilateral hearing loss 
disability and tinnitus are related to service.  It appears 
that all opinions in these reports were based on a review of 
the Veteran's claims file.  The September 2003 audiological 
evaluation report notes the Veteran's seven to ten year 
history of tinnitus, thereby placing the date of onset no 
earlier than 1993, which is still fifteen years after his 
separation from active duty.  Although the audiologist was 
unable to confirm the presence or a current hearing loss 
disability according to VA standards, she opined that any 
hearing loss the Veteran may have is not related to his 
military service.  The May 2005 audiological evaluation 
report also includes a medical opinion that the Veteran's 
tinnitus is unrelated to service.  The audiologist based her 
opinion on the long delay between the end of the Veteran's 
military service and the onset of tinnitus approximately five 
to six year prior to the examination, thereby placing that 
date of onset no earlier than 1999.  

The April 2009 VA audiological report also includes a medical 
opinion that both his hearing loss disability and tinnitus 
are unrelated to military noise exposure.  This report notes 
the Veteran's ten year history of tinnitus.  The audiologist 
therefore opined that "the veteran's tinnitus is less likely 
as not caused by or related to military noise exposure in 
military service as the onset of tinnitus is significantly 
post active duty time and this has been documented on several 
occasions."  Concerning any hearing loss, the audiologist 
pointed out that testing in December 1978 noted that "the 
veteran hearing in the right ear was completely within normal 
limits and, therefore, any hearing loss that may exist in the 
right ear is less likely as not caused by or related to 
military service or military nose exposure."  With regard to 
the left ear, the audiologist noted that testing in December 
1978 showed a mild decibel loss between 4000 and 6000 Hz, 
which was still considered normal according to VA standards.  
The audiologist therefore opined that "any haring loss the 
veteran may have in the left ear is less likely as not caused 
by or related to military service or military noise 
exposure."

Since these opinions were based on a review of the pertinent 
medical history and were supported by sound medical 
rationale, they provide compelling evidence against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  Simply stated, the three VA audiologist 
applied valid medical analysis to the significant facts of 
this case in reaching their conclusion.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

The medical evidence shows the Veteran's bilateral hearing 
loss and tinnitus were first diagnosed many years after 
service and are unrelated to military noise exposure.  In 
addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
at two personal hearings - an RO hearing in March 2005 and a 
Board hearing in July 2007.  Unfortunately, however, his 
assertions concerning the date of onset of these conditions 
are not credible given the fact that there was no mention 
whatsoever of these conditions until many years after his 
military service had ended.  

The Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing hearing problems and ringing in his ears since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  But he Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

That being said, the Board reiterates the Veteran is 
competent to report that he has had difficulty hearing and 
tinnitus since service.  But is he not competent to report 
that he had a certain level of hearing impairment - one that 
meets the standards of a hearing loss disability under 38 
C.F.R. § 3.385 - as there is no indication that he has any 
expertise in this regard.  Nor is he competent to provide an 
etiological nexus opinion between any current hearing 
impairment and tinnitus and his service, as such assessments 
are not simple in nature.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, his opinions in this specific regard are 
not competent or sufficient.  See Jandreau, supra.  

In any event, even if competent to comment on a matter, the 
Board must still assess the probative value of the Veteran's 
lay statements in terms of whether they also are credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Barr v. Nicholson, 21 Vet App 303 (2007).  In other 
words, even if the Board were to consider the lay statements 
concerning the presence of hearing loss and tinnitus since 
service, the probative value of these statements must still 
be considered in light of the medical and other probative 
evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the service treatment records and the three VA 
audiological evaluation reports, which clearly show that a 
hearing loss disability and complaints of tinnitus were not 
documented until many years after service and are unrelated 
to service.  In sum, the service treatment records, the 
absence of a hearing loss disability or complaints of 
tinnitus until many years after service, and the negative 
opinions provided by three different VA audiologists all have 
significantly greater probative value than the Veteran's lay 
statements.  See Schoolman v. West, 12 Vet. App. 307 (holding 
it is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and to decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral shearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


